EXHIBIT F
From:                         Walton, David
Sent:                         Wednesday, May 13, 2020 8:46 PM
To:                           Seth Carson
Cc:                           Cavalier, Jonathan; Sidney Gold; Bill Rieser; Benson, Leigh Ann
Subject:                      Re: Brady v. MEF--Discovery


Seth

So we are clear, we will not turn over any more documents without a confidentiality order. We have proposed
one and sought your comments but we have not received a response.

Dave Walton
Sent from my iPhone


       On May 13, 2020, at 7:29 PM, Seth Carson <seth@dereksmithlaw.com> wrote:


       **EXTERNAL SENDER**

              I would rather if we can talk tomorrow. I am going to be at my computer all
              night trying to catch up on work which includes talking to Delaney and
              Caitriona about the issues you are presenting. I don't have anything on my
              calendar tomorrow. Can we please plan our next call tomorrow.

              First, we need Ms. Yonchek’s Telegram account. Please confirm whether
              her Telegram account was used for only MEF or Heather she also has
              personal, non-MEF communications on it. If the former, we need the
              entire account. if the latter, please tell us so we can develop a way to
              gather the responsive message (which would include, at minimum, all
              communications with current or former MEF employees).
       I will talk to Delaney about the telegram account tonight. I will let you know by
       email - or at the latest when we talk next (tomorrow?) what we are dealing with in
       connection with same.


              Second, as per Judge Wolson’s order, we need to meet and confer about
              the process for filtering and pulling emails from Ms. Yonchek’s email
              account. I’m not sure we discussed that yesterday. We need to
              complete this process by 20 May. Please let us know if you can discuss
              today.




                                                        1
Can you see if one of your tech people can be available tomorrow to talk about the
email account? I think we said that the goal is to find an easier way to capture the
emails relevant to the case.

      Third, we need to try to recapture Ms. Brady’s Telegram account. She
      testified that she deleted the Telegram app from her phone. The account
      may still be there. Please provide her username and password for the
      Telegram account so we can try to recover it.
I am not going to give you her username and passcode. I will talk to her about it
tonight to answer the same questions asked about Delaney's telegram account. The
way I understand it, your client is already in possession with all of the Telegram
messages. I can look again but I did not see any Telegram messages in the
discovery responses your clients produced, and this includes Responses from Greg
Roman, MEF, Daniel Pipes, and Matthew Bennett. This was information that was
requested in all Plaintiff's discovery requests. Can you please provide me with the
status of these documents? This also includes all messages from every female
employee who complained about and reported Greg Roman's sexual harassment
and discrimination and harassment based on sex or gender. I am aware of
Telegram messages from Laura Frank and Lara. I am aware of Telegram messages
from Samantha Mandeles, Eman Patel, all of my clients and Delaney Yonchek,
Marnie O'Brien, Tiffany Lee, Gabriel Bloom, and all other individuals who
reported and complained about Greg Roman during their employment. Your client
has also failed to provide all electronic communications including all emails to and
from these individuals. I did not see any text messages from Greg Roman, Daniel
Pipes, Matthew Bennett. I also need all electronic communications from all other
accounts. I can make a list to talk about tomorrow, however, this is information
that your client needs to produce prior to their depositions. If any of this
information has already been provided, please let me know be indicating
documents by Bates Stamp that I can refer to.

I would ask the same questions as presented above. If Greg Roman's Telegram
account only includes messages connected with The Middle East Forum, please
provide his username and passcode. I will also need Daniel Pipes's username and
passcode. Otherwise, please indicate the individuals with whom Greg Roman and
Daniel Pipes communicated using telegram and we will have to figure out a way to
capture that information.




Seth D. Carson, Esquire
Derek Smith Law Group, PLLC

                                         2
1835 Market Street
Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Facsimile: 215.893.5288
Direct: 484.678.2210
Email: Seth@DerekSmithLaw.com

___________________________________________________________
CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and
confidential information intended only for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. If you
have received this transmission in error, do not read it. Please immediately reply to the
sender that you have received this communication in error and then delete it. Thank you.
___________________________________________________________




From: Walton, David <DWalton@cozen.com>
Sent: Wednesday, May 13, 2020 10:40 AM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Cavalier, Jonathan <JCavalier@cozen.com>; Sidney Gold <sgold@discrimlaw.net>; Bill Rieser
<brieser@discrimlaw.net>; Benson, Leigh Ann <LBenson@cozen.com>
Subject: Re: Brady v. MEF--Discovery

Seth —

Please give us an update on the discovery issues raised below. We need all issues resolved by
COB today or we will need to seek Judge Kearney’s assistance. Thank you.

Dave

Sent from my iPad


       On May 12, 2020, at 9:01 AM, Walton, David <DWalton@cozen.com> wrote:

         Seth —

       A few other things.

       First, we need Ms. Yonchek’s Telegram account. Please confirm whether her
       Telegram account was used for only MEF or Heather she also has personal, non-
       MEF communications on it. If the former, we need the entire account. if the
       latter, please tell us so we can develop a way to gather the responsive message
       (which would include, at minimum, all communications with current or former
       MEF employees).



                                                  3
Second, as per Judge Wolson’s order, we need to meet and confer about the
process for filtering and pulling emails from Ms. Yonchek’s email account. I’m
not sure we discussed that yesterday. We need to complete this process by 20
May. Please let us know if you can discuss today.

Third, we need to try to recapture Ms. Brady’s Telegram account. She testified
that she deleted the Telegram app from her phone. The account may still be
there. Please provide her username and password for the Telegram account so we
can try to recover it.

Best,

Dave

Sent from my iPad


        On May 12, 2020, at 7:07 AM, Benson, Leigh Ann
        <LBenson@cozen.com> wrote:


        Seth,

        Thanks for discussing our concerns with Ms. Brady’s and Ms. Yonchek’s
        productions. We have further identified our concerns with the
        productions consistent with our discussions on our call yesterday
        afternoon.

        We note also that we are willing to connect you with our ediscovery
        team to help work through the technical aspects of retrieving this
        information. Please confirm that you would like to do so.

        Ms. Brady’s Discovery Deficiencies (Brady000001-0000110)
           • We have not received written responses and objections to our
               RFPs. Please provide written responses and objections.
           • Ms. Brady has produced 110 pages of text messages. The texts
               have been produced as a PDF file which is a series of
               screenshots. This format is problematic for the following
               reasons:
                   o The individuals receiving and responding to Ms. Brady’s
                       texts are not identified.
                            In instances where the texts were part of a “group
                               chat,” the names of participants are provided
                               for those who respond. However, there is not
                               sufficient information to know whether there
                               are any individuals receiving the group chat
                               messages and not responding. Please confirm
                               that in the group chats, all recipients are
                               visible.
                            In text exchanges between Ms. Brady and just
                               another individual, there is no way for us to
                               know with whom Ms. Brady was texting. For
                                           4
                          example, see Brady00045-52. Please provide
                          the identities of all parties in the produced
                          each text messages chain produced.
           o The production format does not enable us to view images
                shared through text messages. This is a consistent issue
                in your clients’ productions. In many instances, it is
                apparent that the images shared over text are
                screenshots of communications with Defendants and
                other MEF employees (or former employees). These
                images are clearly relevant and we are entitled to see
                them. Please produce the text messages in a format
                which enables us to clearly view all images, including
                those images found at Brady000006, 24, 37-39, 50, 56,
                67, 75, 77, 90, 92, 94, 97, 103, 106.
   •    Ms. Brady has not produced a single text message prior to April
       2019. She has produced only a handful of texts from April 2019
       and May 2019, none from June 2019. The overwhelming
       majority of the texts Ms. Brady produced are from the period of
       time from mid-July 2019 through Fall 2019. This in
       insufficient. The relevant time period for this action dates back
       to early 2018. Ms. Brady’s alleges instances of misconduct
       occurring as early as March 2018, more than a year prior to the
       earliest text message she has produced. This is insufficient. It is
       also illogical to assert that the reason for this void is because
       Ms. Brady got a new phone. It is illogical that she would have
       such limited texts to produce in April and May 2019 and such a
       voluminous amount during the summer months of 2019. The
       texts produced by Ms. Yonchek (which date back to summer
       2018) clearly show that Ms. Brady was sending texts on a near
       daily basis and confirm that Ms. Brady has not made a full
       production. Furthermore, even if Ms. Brady did obtain a new
       iPhone at some point during the relevant period, her messages
       should be preserved in the iCloud. Please produce all
       responsive text messages exchanged throughout the relevant
       period.
   •    There are numerous redactions in the production. Please
       provide a privilege log detailing the grounds for the redaction.
   •    Ms. Brady has not produced any emails or documents other
       than text messages. Furthermore, she testified that she still has
       access to MEF documents through her Google account. Please
       produce all emails and other documents, including Google
       Docs, responsive to our RFPs.
   •    Ms. Brady testified that she used Telegram to communicate
       with MEF employees during her employment. Please provide
       Ms. Brady’s username and password to the Telegram account
       she utilized while employed at MEF.

Ms. Yonchek’s Discovery Deficiencies (MEF000469-870)
   • Ms. Yonchek’s most recent production contains redactions that
       are not accompanied by a privilege log. In your email to me on
       Friday afternoon, you asserted that certain discussions about
       documents to be prepared in advance of litigation had been
                                   5
    redacted. See MEF000764-766. Please provide a privilege log
    stating the basis for each redaction.
•    Ms. Yonchek’s production evidences that she and Ms. Brady
    texted on a near-daily basis, yet there are portions of the
    productions where as long as a week of time shows no
    messages, for example in late May 2019 which is significant
    given that shortly thereafter the women filed their EEOC
    charges. Please produce any communications exchanged
    during this time or confirm in writing that no messages were
    exchanged. (See MEF000738).
•    We further question the completeness of the production given
    that certain messages have clearly been “cropped” and not
    produced in full, which gives us reason to believe that not all
    messages have been produced. Please complete the
    production to remedy all instances where texts and/or
    timestamps have been cropped so that we can confirm that
    the text thread has been produced in its entirety with no
    messages selectively withheld. Some examples of
    incompleteness include:
         o At MEF000566, the page ends with cropped emojis and
             at the top of MEF000567, the page begins with a
             cropped message. This is clearly indicative of messages
             not being produced in full.
         o At MEF000576, the bottom of the page ends with a
             cropped image and the top of MEF000577 begins with a
             cropped message. Again, this is clearly incomplete and
             this is also problematic because there is no time stamp
             for the messages at the top of MEF000577.
         o At the bottom of MEF000584, the time stamp is cut off
             and the conversation appears to me missing certain
             messages. We have reason to believe that not all
             messages have been produced here given that the time
             stamp is cropped there and the first message on
             MEF000585 is cropped.
         o At MEF000586, the last text on the page is
             cropped. Clearly, not all messages have been produced
             here.
•    As is the case with Ms. Brady’s production, the format of this
    production prohibits us from viewing images shared between
    Ms. Brady and Ms. Yonchek. Such images are found at
    MEF0000469, 492, 493, 498, 501, 503, 504, 506, 507, 514, 515,
    521, 523, 524, 528, 532, 534, 535, 554, 557, 562, 576, 578, 585,
    587, 593, 606, 607, 612, 628, 636, 639, 643, 644, 645, 647, 654,
    658, 661, 663, 666, 669, 670, 676, 680, 681, 682, 684, 691, 693,
    695, 703, 705, 706, 707, 708, 709, 714, 718, 719, 720, 723, 733,
    737, 741, 742, 743, 750, 761, 762, 767, 773, 808, 813, 814, 817,
    818, 820. Please produce visible copies of all images contained
    within the text message thread.



                   Leigh Ann Benson
                   Associate | Cozen O'Connor
                               6
                                   One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                                   P: 215-665-4708 F: 215-701-2002
                                   Email | Bio | LinkedIn | Map | cozen.com




Notice: This communication, including attachments, may contain information that is
confidential and protected by the attorney/client or other privileges. It constitutes non-
public information intended to be conveyed only to the designated recipient(s). If the reader
or recipient of this communication is not the intended recipient, an employee or agent of the
intended recipient who is responsible for delivering it to the intended recipient, or you
believe that you have received this communication in error, please notify the sender
immediately by return e-mail and promptly delete this e-mail, including attachments without
reading or saving them in any manner. The unauthorized use, dissemination, distribution, or
reproduction of this e-mail, including attachments, is prohibited and may be unlawful.
Receipt by anyone other than the intended recipient(s) is not a waiver of any attorney/client
or other privilege.




                                                 7
